IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH S. SHARP                            : No. 357 MAL 2020
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
JAMES CASTRO, RACHEL CASTRO, AND           :
SPECTRUM ENTERPRISES, LLC,                 :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JOSEPH S. SHARP AND KAREN SHARP            :
                                           :
                                           :
PETITION OF: JAMES CASTRO, RACHEL          :
CASTRO, AND SPECTRUM                       :
ENTERPRISES, LLC                           :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.